Exhibit 10.4

[TJX Letterhead]

Mr. Jerome Rossi

The TJX Companies, Inc.

770 Cochituate Road

Framingham, MA 01701

 

  Re: Modification of Employment Agreement

Dear Mr. Rossi:

Reference is made to the Employment Agreement dated as of January 29, 2012 (the
“Agreement”) between you and The TJX Companies, Inc. (the “Company”). The
Company proposes to amend the Agreement as set forth in this side letter
agreement (the “Side Letter Agreement”), effective January 31, 2014.

1. Term of Agreement. The third sentence of Section 1 of the Agreement is hereby
amended to read as follows: “Subject to earlier termination as provided herein,
Executive’s employment hereunder shall continue on the terms provided herein
until January 31, 2015 (the “End Date”).”

2. Base Salary. The second sentence of Section 3(a) of the Agreement is hereby
amended to read as follows: “The rate at which Executive’s Base Salary shall be
paid shall be $855,000 per year or such other rate (not less than $855,000 per
year) as the Committee may determine after Committee review not less frequently
than annually.”

3. Benefits upon Termination on the End Date. Section 5(b)(ii) of the Agreement
is hereby amended to read as follows: “Executive or his legal representative
will be paid, at the same time as other awards for the applicable LRPIP cycle
are paid, two-thirds (2/3) of the amount, if any, which he would otherwise have
been paid under LRPIP for the cycle ending January 30, 2016 and one-third
(1/3) of the amount, if any, which he would otherwise have been paid under LRPIP
for the cycle ending January 31, 2017.”

4. LRPIP; PBRS. If your employment terminates or is terminated prior to the End
Date, other than a termination for Cause (as defined in the Agreement), your
entitlement to LRPIP awards for cycles beginning prior to February 2, 2014, and
your rights under performance-based restricted stock granted to you prior to
February 2, 2014, shall not be less than they would have been under the
Agreement as in effect prior to the execution of this Side Letter Agreement had
your employment terminated on February 1, 2014.

5. Change of Control. The first sentence of Section 7 of the Agreement is hereby
amended by adding the words “occurring during the Employment Period” immediately
following the term “Change of Control” in the first line thereof.

770 COCHITUATE ROAD FRAMINGHAM, MASSACHUSETTS 01701



--------------------------------------------------------------------------------

6. Agreement Not to Solicit or Compete. The second sentence of Section 8(a) is
hereby amended by deleting the word “irrebuttably” therefrom.

7. Release. The form of release of claims described in Section 12 of the
Agreement shall mean the form of release of claims approved by the Committee on
February 1, 2013.

8. Definitions. The definition of “Committee Resolution” in Exhibit A is hereby
amended to read as follows: “‘Committee Resolution’ means the designation of
competitive businesses most recently adopted by the Committee at or prior to the
date of execution of this Side Letter Agreement for purposes of the restrictive
covenants applicable to Executive, whether or not such designation also applies
to other employees of the Company generally.”

If you agree with the foregoing amendments to the Agreement, please so indicate
by signing the enclosed copy of this Side Letter Agreement and returning it to
Mr. Greg Flores, whereupon the Agreement will be deemed amended, effective as
set forth above, to incorporate the changes set forth above and, except as so
amended, the Agreement will continue in effect in accordance with its terms.
This Side Letter Agreement shall constitute an agreement under seal.

 

  The TJX Companies, Inc. By:  

/s/ Ernie Herrman

 

Agreed:

/s/ Jerome Rossi

Jerome Rossi

Date: January 31, 2014

 

-2-